May 15 2015, 8:22 am




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Lisa M. Johnson                                           Gregory F. Zoeller
Brownsburg, Indiana                                       Attorney General of Indiana
                                                          Christina D. Pace
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana




                                           IN THE
    COURT OF APPEALS OF INDIANA

Carlton Hart,                                             May 15, 2015

Appellant-Defendant,                                      Court of Appeals Case No.
                                                          49A05-1404-CR-191
        v.                                                Appeal from the Marion Superior
                                                          Court

State of Indiana,                                         The Honorable Lisa F. Borges,
                                                          Judge
Appellee-Plaintiff.
                                                          Lower Court Cause No.
                                                          49G04-1211-MR-80845




Pyle, Judge.




Court of Appeals of Indiana | Opinion 49A05-1404-CR-191 | May 15, 2015                          Page 1 of 12
                                           Statement of the Case
[1]   Carlton Hart (“Hart”) appeals his convictions, after a jury trial, for murder,1

      Class B felony criminal confinement,2 and Class B felony conspiracy to commit

      criminal confinement.3 On appeal, Hart argues that the evidence was

      insufficient to support his convictions as an accomplice and that the trial court

      erroneously allowed the State to redact details of a peace treaty he brokered

      between rival rap groups from his statements to police. Concluding that the

      evidence supported Hart’s convictions as an accomplice and that the trial court

      did not err in excluding the details of the peace treaty, we affirm Hart’s

      convictions.


[2]   We affirm.


                                                        Facts
[3]   On November 11, 2012, Hart’s cousin, Brandon McMitchell (a.k.a. “Bango”), a

      rapper, was shot and killed. Hart owned a music recording studio in

      Indianapolis, and, on November 15, 2012, he allowed James McDuffy

      (“McDuffy”) to use his studio, ostensibly to arrange a tribute mixtape for




      1
          IND. CODE § 35-42-1-1.
      2
        IND. CODE § 35-42-3-3. We note that, effective July 1, 2014, a new version of this criminal confinement
      statute was enacted and that Class B felony criminal confinement is now a Level 3 felony. Because Hart
      committed his crimes in 2012, we will apply the statute in effect at that time.
      3
          IND. CODE §§ 35-41-5-2; 35-42-3-3.


      Court of Appeals of Indiana | Opinion 49A05-1404-CR-191 | May 15, 2015                           Page 2 of 12
      Bango. In truth, the intention was to question Marvin Finney (“Finney”) and

      Thomas Keys (“Keys”), two local deejays, about Bango’s murder.


[4]   Prior to the meeting, Hart, McDuffy, and Darin Jackson (“Jackson”) went to a

      Lowes hardware store around 3:00 p.m. Brandon Pothier (“Pothier”), a loss

      prevention manager at Lowes, started observing McDuffy because he first

      selected a box cutter, a common tool used by shoplifters to open and take items.

      Pothier then observed McDuffy and Jackson near zip ties, and the men made

      motions crossing their wrists in front of their bodies. Hart, McDuffy, and

      Jackson purchased a 2x4 piece of lumber, a package of zip ties, three 12x2 flat

      washers, the box cutter, duct tape, and four open bar door holders. Hart,

      Jackson, and McDuffy then returned to the studio. Hart later took Jackson to

      work and then picked up his daughter, leaving McDuffy at the studio.


[5]   Finney picked Keys up in his mother’s minivan and drove to the studio,

      arriving at about 5:00 p.m. They were greeted by Dontee Robinson

      ("Robinson"), an associate of McDuffy’s who was at the studio. Finney was

      familiar with Robinson through music videos on YouTube. McDuffy and Keys

      began talking and exchanging telephone numbers, but the conversation shifted

      to McDuffy asking Keys about Bango’s homicide. Keys denied knowing

      anything about the murder.


[6]   Meanwhile, Finney sent text messages and waited for the music to start.

      Finney then noticed an unknown man walking around the backdoor area who

      was short with a light-skin complexion and slanted eyes. McDuffy told Finney,


      Court of Appeals of Indiana | Opinion 49A05-1404-CR-191 | May 15, 2015   Page 3 of 12
       “you all are not leaving here until you all tell us what we need to know.” (Tr.

       128).


[7]    McDuffy looked through Finney’s phone to see who he had been texting, and

       Robinson looked through Keys’s phone. McDuffy pulled out a handgun from

       his jacket and sat it in his lap. McDuffy and Robinson then patted Finney and

       Keys down and took their wallets, keys, and jackets. Finney attempted to exit

       through a back door, but the unknown man pointed a chrome revolver at him

       and told him to sit down. Keys and Finney were then tied up with duct tape

       and zip ties.


[8]    Dominique Hamler (“Hamler”) eventually came into the studio through the

       back door. He pointed an assault rifle at Keys and Finney and asked, “which

       one of you all killed Bango?” (Tr. 136). Another man, Nathaniel Armstrong

       (“Armstrong”) came through the back door, grabbed the box cutter, and slashed

       Keys’s leg. An older bald-headed man, who Finney did not recognize, also

       came into the studio, looked at a phone, pointed to Keys, and said, "that’s

       him." (Tr. 145-46).


[9]    Finney’s phone kept ringing with calls from his mother and his girlfriend.

       Finney’s mother then sent a message stating that if he did not return her van,

       she would call the police. McDuffy then said, “we need to go ahead and get

       gloves and finish this.” (Tr. 147).


[10]   Hamler, Robinson, Armstrong, and the older man came back with black and

       brown work gloves. Someone put duct tape over Keys’s and Finney’s faces and

       Court of Appeals of Indiana | Opinion 49A05-1404-CR-191 | May 15, 2015   Page 4 of 12
       zip ties around their necks. The lights were turned out, the group left the room,

       and then one of the men came back and shot a firearm into the room. A bullet

       struck Finney in the wrist, and he acted as if he were dead. Once the shooting

       stopped and Finney thought the room was clear, he freed himself and told Keys

       that they needed to leave; Keys did not respond.


[11]   Finney, with duct tape and zip ties still on his body, ran down the street to a

       CVS store where he sought help and tried to remove the remaining zip ties and

       duct tape from his neck. Finney told people in front of the store and the

       responding officers that he had been shot at the studio and that Keys was still

       there. Officers went to the music studio and found Keys’s body inside. Keys

       had been shot several times, including what was later determined to be a fatal

       gunshot to his chest.


[12]   While Indianapolis Metropolitan Police Detective Brian Schemenaur

       (“Detective Schemenaur”) was at the studio, Hart arrived and stated that he

       was the owner. Detective Schemenaur had Hart transported to the homicide

       office for an interview. Hart was interviewed a total of four times.


[13]   During Hart’s first statement on the day of the murder, Hart told Detective

       Schemenaur that he had received a phone call to come to his studio because

       police officers had it surrounded. Hart also told Detective Schemenaur that he

       did not know Keys or Finney and that he was not expecting anyone to be in his

       studio.




       Court of Appeals of Indiana | Opinion 49A05-1404-CR-191 | May 15, 2015    Page 5 of 12
[14]   About two weeks later on November 26, Hart gave a second statement and told

       Detective Schemenaur that he had been receiving threats. Specifically, Hart

       stated that someone had been calling his phone repeatedly but would not say

       anything. Hart also told the detective there was a rumor that Keys’s murder

       was in retaliation for Bango’s murder. Detective Schemenaur showed Hart

       some photos, and McDuffy’s was one of the photos he recognized. However,

       Hart told Detective Schemenaur that he had not seen McDuffy for about four

       weeks.


[15]   Hart’s third statement took place on November 29. In this statement, Hart

       mentioned talking to McDuffy the day of the murder. Hart told Detective

       Schemenaur that McDuffy was already in his studio the day of the murder, and

       that he and Jackson went to the studio once he received the phone call from

       McDuffy. The detective told Hart that he knew that he was leaving critical

       details out of his statement. Yet, Hart maintained that he was telling the

       detective everything he knew.


[16]   On the same day, the State charged Hart with: two counts of murder; Class A

       felony kidnapping; Class A felony attempted murder; Class A felony robbery;

       two counts of Class B felony criminal confinement; Class A felony conspiracy

       to commit kidnapping; and Class B felony conspiracy to commit criminal

       confinement.


[17]   Hart gave his fourth statement to Marion County Sheriff’s Deputy Corey

       McGriff, (“Deputy McGriff”) on December 6, 2012. In his fourth statement,


       Court of Appeals of Indiana | Opinion 49A05-1404-CR-191 | May 15, 2015   Page 6 of 12
       Hart admitted that he had taken McDuffy and Jackson to Lowes and that he

       had driven the men back to his studio. Hart told Deputy McGriff that he did

       not tell Detective Schemenaur these details because he was afraid for his life.


[18]   A four-day jury trial was held from March 24 through March 27, 2015.

       Previously on January 21, 2014, the trial court granted the State’s motion in

       liminie allowing the State to redact details surrounding a peace treaty Hart

       brokered between rival rap groups from his statements to police. The State

       argued that the peace treaty was not relevant, but Hart wanted to discuss the

       peace treaty to show his peaceful character. Hart objected to the redacted

       statements when the State introduced them at trial and incorporated his

       arguments from prior hearings to preserve the issue for appeal.


[19]   In addition to the aforementioned facts, the State used phone records at trial to

       show that Hart was in contact with McDuffy and Hamler from right before the

       time Keys and Finney arrived at the studio to one half hour after Finney arrived

       at the CVS seeking help. Hart testified on his own behalf and stated that he had

       no idea what was going to take place that day, and that he had only called

       McDuffy multiple times to get him out of his studio. The jury found Hart

       guilty of murder, criminal confinement, and conspiracy to commit criminal

       confinement, and not guilty of the remaining counts. Hart now appeals.


                                                  Discussion
[20]   Hart makes two arguments on appeal. First, he claims that the evidence is

       insufficient to support his convictions as an accomplice. Specifically, he argues

       Court of Appeals of Indiana | Opinion 49A05-1404-CR-191 | May 15, 2015   Page 7 of 12
       that the circumstantial facts used to secure his convictions “are all equally

       susceptible to inferences which are consistent with [his] innocence.” (Hart’s Br.

       9). Second, he claims the trial court committed reversible error by excluding

       evidence of a peace treaty he brokered between two rival rap groups, claiming

       that it would have displayed his peaceful character. We address each of his

       arguments in turn.


       1. Sufficiency of Evidence

[21]   Hart argues that the State did not prove that he knowingly or intentionally

       aided, induced, or caused others to confine Finney and confine and kill Keys.

[22]           When reviewing the sufficiency of the evidence to support a
               conviction, appellate courts must consider only the probative
               evidence and reasonable inferences supporting the verdict. It is
               the fact-finder’s role, not that of appellate courts, to assess
               witness credibility and weigh the evidence to determine whether
               it is sufficient to support a conviction. To preserve this structure,
               when appellate courts are confronted with conflicting evidence,
               they must consider it most favorably to the [jury’s verdict].
               Appellate courts affirm the conviction unless no reasonable fact-
               finder could find the elements of the crime proven beyond a
               reasonable doubt. It is therefore not necessary that the evidence
               overcome every reasonable hypothesis of innocence. The
               evidence is sufficient if an inference may reasonably be drawn
               from it to support the verdict.
       Drane v. State, 867 N.E.2d 144, 146-47 (Ind. 2007) (internal quotation marks,

       citations, and footnote omitted) (emphasis in original).


[23]   At trial and on appeal, the State argued that Hart was guilty of the charged

       offenses as an accomplice. To convict Hart of murder and criminal

       Court of Appeals of Indiana | Opinion 49A05-1404-CR-191 | May 15, 2015      Page 8 of 12
       confinement as an accomplice, the State was required to prove beyond a

       reasonable doubt that he knowingly or intentionally aided, induced or caused

       another person to confine and kill Keys. See IND. CODE § 35-41-2-4. To convict

       Hart of conspiracy to commit criminal confinement, the State had to prove that

       he agreed with Armstrong, McDuffy, Robinson, Hamler, and/or Jackson to

       commit the crime of criminal confinement and performed an overt act in

       furtherance of the agreement. See I.C. §§ 35-41-5-2; 35-42-3-3.


[24]   It is well established that a person who aids another in committing a crime is

       just as guilty as the actual perpetrator. Vandivier v. State, 822 N.E.2d 1047, 1054

       (Ind. Ct. App. 2005), trans. denied. To be convicted as an accomplice, it is not

       necessary for a defendant to have participated in every element of the crime.

       Bruno v. State, 774 N.E.2d 880, 882 (Ind. 2002), reh’g denied. While mere

       presence at the scene of the crime is not sufficient to establish accomplice

       liability, presence may be considered along with the defendant’s relation to the

       one engaged in the crime and the defendant’s actions before, during, and after

       the commission of the crime. Alvies v. State, 905 N.E.2d 57, 61 (Ind. Ct. App.

       2009).


[25]   Here, the evidence most favorable to the verdict shows that: (1) before the

       crime, Hart took McDuffy and Jackson to Lowes where they purchased the

       duct tape and zip ties used to confine Keys and Finney; (2) the murder and

       confinement took place in Hart’s studio; and (3) during the approximate time of

       Keys’s and Finney’s confinement, Hart was not present at the scene but placed

       and received numerous calls to and from McDuffy and Hamler.

       Court of Appeals of Indiana | Opinion 49A05-1404-CR-191 | May 15, 2015    Page 9 of 12
[26]   In addition, the jury was free to consider Hart’s behavior after the crime when

       he gave multiple conflicting interviews to detectives. During Hart’s first two

       interviews with Detective Schemenaur, Hart did not mention McDuffy,

       Jackson, or himself going to Lowes and coming back to the studio. Instead,

       Hart claimed that McDuffy was already at the studio that afternoon. During

       the third interview, Detective Schemenaur confronted Hart about leaving out

       significant details, but Hart maintained he was telling the detective everything.

       It was not until Hart’s fourth statement—after being placed in custody and

       having access to the probable cause affidavit—that Hart admitted to going to

       Lowes and having contact with McDuffy and Hamler that day.


[27]   As previously stated, Hart claims that the circumstantial facts used to secure his

       convictions “are all equally susceptible to inferences which are consistent with

       [his] innocence.” (Hart’s Br. 9). Indeed, the jury heard Hart’s four statements,

       and Hart testified on his own behalf, offering his explanation for the

       inconsistences. In the end, the jury weighed Hart’s credibility in light of the

       evidence and chose to convict. Hart’s argument on appeal is simply a request

       to reweigh the evidence and his credibility, which we will not do. See Drane,
867 N.E.2d at 146-47.


[28]   Based on the above-mentioned facts, the jury could have reasonably inferred

       that Hart aided, induced, or caused the resulting confinement of Finney and the

       confinement and murder of Keys.




       Court of Appeals of Indiana | Opinion 49A05-1404-CR-191 | May 15, 2015   Page 10 of 12
       2. Exclusion of Character Evidence

[29]   At a pretrial hearing on the State’s motion in limine, the Court granted the

       State’s request to redact statements made by Hart about a peace treaty that he

       brokered from his interviews with Detective Schemenaur. The State moved to

       exclude the details of the peace treaty on relevancy grounds, while Hart

       objected to the redactions and wanted to testify about the peace treaty to show

       his peaceful character. Hart claims that the trial court erred in excluding the

       details of the peace treaty in violation of the “completeness doctrine.”


[30]   The trial court has broad discretion in ruling on the admission or exclusion of

       evidence. Sallee v. State, 785 N.E.2d 645, 650 (Ind. Ct. App. 2003), trans. denied,

       cert. denied. A trial court’s ruling on the admissibility of evidence will be

       disturbed on review only upon a showing of an abuse of discretion. Id. An

       abuse of discretion occurs when the trial court’s ruling is clearly against the

       logic, facts, and circumstances presented. Platt v. State, 589 N.E.2d 222, 229

       (Ind. 1992).


[31]   Indiana Evidence Rule 106 embodies the “completeness doctrine.” Sanders v.

       State, 840 N.E.2d 319, 322 (Ind. 2006). It provides that, “[i]f a party introduces

       all or part of a writing or recorded statement, an adverse party may require the

       introduction, at that time, of any other part—or any other writing or recorded

       statement—that in fairness ought to be considered at that time.” Ind. Evidence

       Rule 106 (emphasis added). The doctrine’s purpose “is to provide context for

       otherwise isolated comments when fairness requires it.” Sanders, 840 N.E.2d at

       323 (quoting Evans v. State, 643 N.E.2d 877, 882 (Ind. 1994), reh’g denied). A

       Court of Appeals of Indiana | Opinion 49A05-1404-CR-191 | May 15, 2015     Page 11 of 12
       court need not admit the remainder of the statement, or portions thereof, that

       are neither explanatory of nor relevant to the portions already introduced. Id.


[32]   Here, Hart wanted to use the “completeness doctrine” to introduce details of

       the peace treaty he had organized as a means of showing his peaceful character.

       However, the admitted portions of his police statements already contained his

       assertions that he was a peaceful, harmless person. In addition, the peace treaty

       took place almost five months before the shooting in his studio, and there is no

       showing that either Finney or Keys were members of the rival groups involved

       in the treaty. Thus, details about the peace treaty are irrelevant and

       unnecessarily add details that are likely to confuse the issues. Because

       excluding details about the peace treaty does not alter the context of Hart’s

       other assertions of peaceful character, the trial court did not err in allowing the

       redactions. See, e.g., id. (no error in refusing to admit excluded portion of letter

       where the redacted material would have added more information, but the

       context of letter stayed the same).


[33]   Sufficient evidence supports Hart’s convictions as an accomplice, and the trial

       court did not err in excluding details of the peace treaty from evidence.


[34]   Affirmed.


[35]   Barnes, J., and May, J., concur.




       Court of Appeals of Indiana | Opinion 49A05-1404-CR-191 | May 15, 2015     Page 12 of 12